DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

            Applicant’s amendment, filed February 05, 2021, with respect to the rejections of claims have been fully considered.  Applicant's amendment necessitated the new grounds of rejection presented below by introducing the new references of Lin et al (US 2013/0139597), Li et al (US 2014/0241444) and Yankevich et al (US 2016/0249398).

Specification

           The amendment filed February 05, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “In examples, a coherence time of the plastic waveguide is determined based on a level of mechanical vibrations in the automobile,” and “a period of a timing synchronization packet of the millimeter-wave signal is based on the coherence time.” (Paragraph 0055). Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112

          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

           Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
         Claims 1 and 8 were amended to recite “wherein a coherence time of the plastic waveguide is determined based on a level of mechanical vibrations in the automobile, a duration of a payload packet of the millimeter-wave signal is selected to be less than the coherence time, and a period of a timing synchronization packet of the millimeter-wave Plastic waveguide in automotive applications will be a rapidly changing channel due to mechanical vibrations. This mandates channel estimation per packet and timing synchronization across packets.” Therefore, the provisional application has support of performing a channel estimation that may include the coherence time, where the channel is a rapidly changing channel due to mechanical vibrations. However, the provisional application does not recite of “determining a coherence time of the plastic waveguide based on a level of mechanical vibrations in the automobile”. The provisional application in page 29 further recites of “Packet length should be less than coherence time of the channel.” Therefore, Applicants disclosure provides support to the limitation of “a duration of a payload packet of the millimeter-wave signal is selected to be less than the coherence time”. The provisional application in page 29 further recites of a synchronization sequence (SYNC) and a period (T seconds) of a synchronization sequence and payload packets. However, the provisional application does not recite of “and a period of a timing synchronization packet of the millimeter-wave signal is based on the coherence time.”
          Therefore, the amended limitations of “wherein a coherence time of the plastic waveguide is determined based on a level of mechanical vibrations in the automobile” and “a period of a timing synchronization packet of the millimeter-wave signal is based on the coherence time” constitutes new matter to the original disclosure.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

             Claims 1 – 5 and 8 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al ("Will COTS RF Front-Ends Really Cope With 5G Requirements at mmWave?" University of South Wales, Instituto de Telecomunicações, Polytechnic Institute of Leiria, Universidade de Vigo, IEEE, July 2018) in view of Li et al ("Subcarrier Delay Spread Based Adaptive OFDM for Mobile Wideband Waveguide Channels", Hong Kong University of Science and Technology, IEEE, May 2018) in view of Kim et al (US 2011/0170494) in view of Martineau et al (US 2015/0372388) in view of Van Houtum (US 2005/0084042) in view of Lin et al (US 2013/0139597) in view of Li et al (US 2014/0241444) (Li(2)) and further in view of Yankevich et al (US 2016/0249398).

          Re claims 1 and 8, Gomes teaches of a millimeter-wave communication system, comprising: a transmitter, configured to be connected to a first end of a waveguide (waveguide, Fig.6) that is transmissive at millimeter-wave frequencies (Abstract, Figures 1, 6 and 26), the transmitter configured to generate a millimeter-wave signal comprising multiple sub-carriers that are modulated with data (OFDM and Page 38749), wherein each sub-carrier is modulated with a respective portion of the data (set of subcarriers, Page 38749), and to transmit the millimeter-wave signal into the first end of the waveguide (Abstract, Figures 1, 6 and 26); and a receiver, configured to receive the millimeter-wave signal from a second end of the waveguide, and to extract the data from the multiple sub-carriers (receiver, Figures 1, 7 and 27). However, Gomes does not specifically teach of the waveguide having a propagation parameter that varies with frequency at the millimeter-wave frequencies and wherein each sub-carrier is subjected to only a 
           Li teaches of a transmitter (Fig.5), configured to be connected to a first end of a waveguide, the waveguide having a propagation parameter (group velocity, Page 2208 and power, Page 2209) dominated by waveguide dispersion (dispersion, Fig.2, Page 2208, Col 1 and delay spread, Page 2206) and that varies with frequency (Figures 2 – 4, Col 1, Page 2208 and Abstract), wherein a number of the subcarriers is defined by the waveguide dispersion of the waveguide (selection of subcarriers based on the delay spread of individual subcarriers, Page 2207, Col 1, Paragraph 3).
           Kim teaches of wherein each sub-carrier is subjected to only a respective fraction of a variation in the propagation parameter (dispersion is reduced, Paragraph 0003).
           Martineau teaches of a plastic waveguide (Paragraph 0003), where a transmitter is configured to be connected to a first end of the plastic waveguide and a receiver is configured to be connected to a second end of the plastic waveguide (Figures 1 – 2 and Paragraphs 0018 – 0022).

            Lin teaches of wherein a channel or Doppler effect is determined based on a level of mechanical vibrations in a vehicle (Paragraphs 0004, 0009, 0035 and 0039).
            Li(2) teaches of a communication system in an automobile (Paragraph 0004), where a duration of a payload packet of the millimeter-wave signal selected to be less than the coherence time (Paragraph 0026).
            Yankevich teaches of a duration of a payload packet of the millimeter-wave signal is selected to be less than the coherence time (Paragraphs 0002 and 0019), and a period of a timing synchronization packet of the millimeter-wave signal is based on the coherence time (Paragraphs 0011 – 0012).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the waveguide have a propagation parameter that varies with frequency as natural effect of the propagation channel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each sub-carrier be subjected to only a respective fraction of a variation in the propagation parameter as being a basic principle of OFDM. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the waveguide be a plastic waveguide connected between the transmitter and the receiver for its high flow rates and being simpler and less expensive to manufacture than optical fibers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the 

           Re claims 2 and 9, Gomes, Li, Kim, Martineau, Van Houtum, Lin, Li(2) and Yankevich teach all the limitations of claims 1 and 8 as well as Li teaches of wherein the variation in the propagation parameter causes a delay spread (Fig.4 and Col 2, Page 2209 and Abstract). Kim further teaches of wherein the transmitter is configured to generate the signal with guard intervals that are larger than the delay spread (Paragraph 0003).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the variation in the propagation parameter cause a delay spread since the characteristics of the channel vary significantly across the subcarriers in the communication band.

             Re claims 3 and 10, Gomes teaches of wherein the transmitter is configured to modulate the data onto the sub-carriers using Orthogonal Frequency Division Multiplexing (OFDM) (OFDM and Page 38749).

           Re claims 4 and 11, Gomes, Li, Kim, Martineau, Van Houtum, Lin, Li(2) and Yankevich teach all the limitations of claims 1 and 8 as well as Li teaches of wherein the propagation parameter comprises a propagation velocity at the frequencies (group velocity, Page 2208), and Kim teaches of wherein each sub-carrier is subjected to only a respective fraction of a variation in the propagation parameter (Paragraph 0003).          
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the waveguide have a propagation velocity that varies with frequency as natural effect of the propagation channel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each sub-carrier be subjected to only a respective fraction of a variation in the propagation velocity as being a basic principle of OFDM.

           Re claims 5 and 12, Gomes, Li, Kim, Martineau, Van Houtum, Lin, Li(2) and Yankevich teach all the limitations of claims 1 and 8 as well as Li teaches of wherein the propagation parameter comprises a complex gain at the frequencies (group velocity, Page 2208), and Kim teaches of wherein each sub-carrier is subjected to only a respective fraction of a variation in the propagation parameter (Paragraph 0003).          
.

             Claims 6 – 7 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes, Li, Kim, Martineau, Van Houtum, Lin, Li(2) and Yankevich in view of Smart et al (US 2002/0041637).

              Re claims 6 and 13, Gomes, Li, Kim, Martineau and Van Houtum teach all the limitations of claims 5 and 12, except of wherein the waveguide comprises one or more in-line connectors (waveguide, connectors, Paragraph 0007), and wherein the receiver is configured to compensate for variations in the complex gain caused by the one or more in-line connectors.
              Smart teaches of a waveguide comprises one or more in-line connectors, and wherein the receiver is configured to extract the data from the multiple sub-carriers while compensating for variations in the complex gain caused by the one or more in-line connectors (Paragraphs 0007 and 0137 – 0138, Fig.12).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the waveguide comprise one or more in-line connectors for joining sections of the waveguide. It would have been obvious to 

              Re claims 7 and 14, Gomes, Li, Kim, Martineau, Van Houtum, Lin, Li(2), Yankevich and Smart teach all the limitations of claims 6 and 13 as well as Smart teaches of wherein the receiver comprises an adaptive equalizer that is configured to compensate for variations in the complex gain (#1201, #1206, Fig.12).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the receiver comprise an adaptive equalizer to compensate for variations in the complex gain for improved receiver performance.

             Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes, Li, Kim, Martineau, Van Houtum, Lin, Li(2) and Yankevich in view of Lee et al (US 2004/0081263).

              Re claims 15 and 17, Gomes, Li, Kim, Martineau, Van Houtum, Lin, Li(2) and Yankevich teach all the limitations of claims 3 and 10 except of wherein the data comprises OFDM symbols and no prefix is added between the OFDM symbols.
              Lee teaches of wherein the data comprises OFDM symbols (Paragraphs 0013 – 0014) and no prefix is added between the OFDM symbols (Paragraph 0018).
.

             Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes, Li, Kim, Martineau, Van Houtum, Lin, Li(2) and Yankevich in view of Wang et al (US 2004/0202234).

              Re claims 16 and 18, Gomes, Li, Kim, Martineau, Van Houtum, Lin, Li(2) and Yankevich teach all the limitations of claims 3 and 10 except of wherein a spacing between adjacent subcarriers is greater than a carrier frequency offset.
               Wang teaches of wherein a spacing between adjacent subcarriers is greater than a carrier frequency offset (Paragraph 0002).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a spacing between adjacent subcarriers be greater than a carrier frequency offset to achieve negligible performance degradations such as to maintain required bit error rate and packet error rate. 

             Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes, Li, Kim, Martineau, Van Houtum, Lin, Li(2) and Yankevich in view of Yeo et al (US 2018/0054800).

Re claims 19 – 20, Gomes, Li, Kim, Martineau, Van Houtum, Lin, Li(2) and Yankevich teach all the limitations of claims 1 and 8 except of wherein the waveguide dispersion defines a subcarrier bandwidth.
               Yeo teaches of a waveguide dispersion (delay spread, Paragraph 0294) defining a subcarrier bandwidth (subcarrier spacing, Paragraph 0294).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the waveguide dispersion define a subcarrier bandwidth for efficient communication.

Conclusion

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633